UNITED STATES BANKRUPTCY COURT Exhibit 99.1 NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR’S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM 8/31/2009 to 9/30/2009 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor’s Address Attorney’s Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period fromAugust 31, 2009 through September 30, 2009 Opening Cash Balance -5/31/09 $664 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 0 Total Inflows 0 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 0 0 Consulting Fees 20 20 Lockbox Fees 1 1 Supplies & Misc Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) 11 11 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 34 34 Net Cash Flows (34) Closing Cash Balance $630 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromAugust 31, 2009 through September31, 2009 Amounts in $000’s Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per 8/31/09 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 9/30/09 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromAugust 31, 2009 through September 30, 2009 Amounts in $000’s See attached System Generated A/P reports as of 9/30/2009 (Attachments 2A and 2B). Beginning of Period Balance $ 56 (per 8/31/09 G/L) PLUS:New Indebtedness Incurred 25 LESS:Amounts Paid on A/P (25 ) End of Month Balance $ 56 (per 9/30/09 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As ofSeptember 30, 2009 Type Date Amount AT&T Bill 09/17/2009 10.60 Bill Pmt -Check 09/27/2009 -10.60 Bill 09/29/2009 158.34 Bill Pmt -Check 09/29/2009 -158.34 Total AT&T 0.00 Bracewell Patterson Total Bracewell Patterson Commissioner of Revenue Services, Ct Bill 09/14/2009 1,117.00 Bill 09/14/2009 1,345.00 Bill 09/14/2009 250.00 Bill 09/14/2009 250.00 Bill Pmt -Check 09/14/2009 -2,962.00 Total Commissioner of Revenue Services, Ct 0.00 epiq Systems Bill 09/29/2009 387.50 Bill Pmt -Check 09/30/2009 -387.50 Total epiq Systems 0.00 Iron Mountain Off-Site Data Protection Bill 09/17/2009 596.17 Bill Pmt -Check 09/27/2009 -596.17 Total Iron Mountain Off-Site Data Protection 0.00 JPMorgan Chase Bill 09/29/2009 918.61 Bill Pmt -Check 09/30/2009 -918.61 Total JPMorgan Chase 0.00 Kaster Moving Co. Inc. Bill 09/17/2009 82.50 Bill Pmt -Check 09/27/2009 -82.50 Total Kaster Moving Co. Inc. 0.00 Mr. Gene Shanks Bill Pmt -Check 09/28/2009 -10,000.00 Bill 09/29/2009 10,000.00 Total Mr. Gene Shanks 0.00 Mr. Richard Weill Bill Pmt -Check 09/28/2009 -10,000.00 Bill 09/29/2009 10,000.00 Total Mr. Richard Weill 0.00 TOTAL 0.00 Exhibit 2B The New Power Company Unpaid Vendor Balances September 30, 2009 Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 2,711.21 58,177.03 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventory and Fixed Assets Report For Period fromAugust 31, 2009 through September 30, 2009 Amounts in $000’s Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ - (per 8/31/09 G/L) PLUS:Inventory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 9/30/09 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ - Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $ - Attachment 4 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 9/01/2009-9/30/2009 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $ 6,409.96 Total Deposits $ 100,003.08 Transfer from Money Market Total Payments $ 29,910.26 Includes transfer to Manual Checking of Closing Balance $ 76,502.77 Service Charges Electronic Payments issued this Period EP95 Last Payment issued this Period EP100 Total # of payments this Period 6 Attachment 4 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 9/01/2009-9/30/2009 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $658,083.86 Total Deposits $ 75.38 Interest Income Total Payments $ 103,917.70 Payroll Taxes and transfer to concentration account Closing Balance $554,241.52 Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 9/01/2009-9/30/2009 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $7,763.90 Transfer from Concentration Total Payments ($7,763.90 ) Closing Balance $0.00 Service Charges N/A First Check issued this Period 202272 Last Check issued this Period 202276 Voided Checks Total # of checks issued this Period 5 Exhibit 5 The New Power Company Transactions by Account As ofSeptember 30, Date Num Name Amount 09/05/2009 wire United States Treasury 1,725.86 09/15/2009 DIr Dep M. Patricia Foster 3,629.87 09/14/2009 201272-201275 Commissioner of Revenue Services, Ct 2,962.00 09/15/2009 201276 CT Commissioner of Revenue Services 504.16 09/17/2009 wire United States Treasury 1,725.88 09/21/2009 wire United States Treasury 465.96 09/27/2009 EP95 AT&T 10.60 09/27/2009 EP96 Iron Mountain Off-Site Data Protection 596.17 09/27/2009 EP97 Kaster Moving Co. Inc. 82.50 09/28/2009 EP98 Mr. Gene Shanks 10,000.00 09/28/2009 EP99 Mr. Richard Weill 10,000.00 09/30/2009 DIr Dep M. Patricia Foster 3,629.87 09/30/2009 EP100 JPMorgan Chase 918.61 36,251.48 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 MonthlyTax Report For Period fromAugust 31, 2009throughSeptember 30, 2009 Amounts in $000’s Taxes Paid During the Month Employment Taxes 3.9 Connecticut State Tax 0.5 Taxes Owed and Due Payroll Tax Liability 2.7 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period fromAugust 31, 2009throughSeptember30, 2009 Amounts in $000’s Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B (Supplemental) Payments made to insiders 9/01/09 - 9/30/2009 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $ 5,208.33 9/15/2009 Salary for pay period 9-01 - 9/15 $ 5,208.33 9/31/2009 Salary for pay period 9-16 - 9/30 $ 10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period fromAugust 31, 2009throughSeptember 30, 2009 none
